Gray, C. J.
The manifest intent and purpose of the clause inserted in each of these policies, by which it is provided that, “ if a building shall fall except as the result of a fire, all insurance by this corporation on it or its contents shall immediately cease and determine,” is that the insurance, whether upon a building or upon its contents, shall continue only while the building remains standing as a building, and shall cease when the building has fallen and become a ruin. When substantially all the floors and the roof of a building used as a storehouse fall, leaving nothing standing but the outer walls and perhaps a staircase or an elevator, the building must be deemed to have fallen, *310When several buildings or the goods therein are insured by the same policy, the fall of one building terminates the policy, at least on that building or its contents.
The report shows that the eastern and western halves of the block were substantially distinct buildings, separated from each other by a brick partition wall extending from the front to the rear of the block and from cellar to roof, (though with doors of communication in each story,) and each of the two parts or buildings capable of standing or falling by itself; that in each of these two parts or buildings, midway between the partition wall and the end wall, there was a beam or girder in each floor, extending from the front to the rear, supported by four brick piers in the cellar and by wooden posts in each story, and upon which the joists of the floors rested; that by the giving way of the piers in the cellar of the easterly part or building, without the agency of fire, the beam or girder resting thereon fell down near the ground, bringing with it the. floors and partitions and roof above, with the goods and merchandise in each story, in a mixed and confused mass, excepting only very small portions of some of the floors and of the roof, and a single case of goods; and that only the outer walls of this building (of which the brick partition wall separating it from the adjoining building was one), and an elevator five feet square in one corner, were uninjured by the fall; that it was after the fall, that the fire broke out that caused the injury, for which recovery is sought in these actions, to the goods which had fallen, and to the elevator and to the surrounding walls, with the doors and windows therein, which remained standing; and that the west half of the building remained in all its parts undisturbed and uninjured.
Of the building forming the eastern half of the block, the roof and the whole interior, with all the floors and divisions thereof, had fallen, and nothing remained standing but the outer walls and the elevator, constituting a mere shell or ruin, and not a standing building in any proper sense. It follows that neither the goods precipitated by the fall into a confused mass, nor the walls of the ruined building, nor the elevator therein, were any longer at the risk of the insurers, and that in each of these cases a jury would not have been warranted in finding a verdict foi the plaintiffs.
*311The decisions cited for the plaintiffs are not inconsistent with this conclusion. In Fireman's Ins. Co. v. Congregation Rodeph Scholom, 80 Ill. 558, the building, though shaken by a storm so as to lean over, remained entire, and no part of it had fallen. In Breuner v. Liverpool & London & Globe Ins. Co. 51 Cal. 101, goods exceeding in value the amount of the insurance were destroyed by fire in that part of the building which had not fallen, and the decision against the insurers was by a bare majority of the court.
The result is, that in each case there must, according to the terms of the report, be Judgment for the defendant.